DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status

No claims are amended.
Claims 1-20 are canceled. 
Claim 21-38 are newly added. 
Claims 21-38 are presented for examination.

Preliminary amendment filed on 6/16/2020 has been entered. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 21-38 are rejected on the ground of nonstatutory non-obvious non-provisional type double patenting over claims 1-6 of US Patent 10652599 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16752193
US Patent 10652599
Claims 21, 27, and 33 maps to
Claim 1
Claims 22, 28, and 34 maps to
Claim 2
Claims 23, 29, and 35 maps to
Claim 3
Claims 24, 30, and 36 maps to
Claim 4
Claims 25, 31, and 37 maps to
Claim 5
Claims 26, 32, and 38 maps to
Claim 6




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-29, 31-35 and 37-38 are rejected under U.S.C. 103 as being unpatentable over Roberts et al. (US 20110107374), in further view of Price (US 9361373).

Regarding claim 21, Roberts discloses, A method comprising:
determining that a content item was partially viewed (par. 0027 discloses when a media content instance is partially played back);
in response to determining that the content item was partially viewed, boosting a predictive factor associated with the content item (par. 0027, when a media content instance is partially played back, the priority level (i.e. predictive factor for user to finish watching the content item) of the media content instance may be upgraded (i.e. boosted) in the watch list data to bias placement of watch list data representing the media content instance forward in a media content watch list);
causing, via a user interface, a display of an offer to view the partially viewed content item, based on the predictive factor (par. 0027 next time the media content watch list is generated a user is more likely to notice the watch list data representing (i.e. display of offer or recommendation) the media content instance and choose to experience or finish experiencing the media content instance).
Roberts discloses, boosting the priority or rank of partially watched content for recommendation purpose, but Roberts does not disclose feature of decaying content priority at decay rate over a time period for recommendation purpose. 
Price in analogues art discloses, decaying, the predictive factor at a decay rate over a time period, wherein a time begins when the partially viewed content item was partially viewed (column 10, line 39-55 discloses decay rate is implemented, that may decrease a ranking assigned by half during one half-life based on publication time, i.e. decaying ranking or priority of content at a decay rate over a time period, though Price teaches calculating decay starting from publication time, one skilled in the art would be motivated to apply this teaching of decaying based on viewing time, as taught by and in combination of viewing time of partially viewed content of base art Roberts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts, by the teachings of decaying or reducing priority or ranking score associated with content at a decay rate over a time period, as taught by Price, to keep aggregation or recommendation of content up to date and determine staleness of the content item, as disclosed in Price, column 2, line 16-21 and column 10, line 40-44.

Regarding claim 22, the method of claim 21,
Roberts does not disclose, wherein the predictive factor is triggered by at least one of (a) a day and time combination associated with a user behavior associated with a particular content item, and (b) partially viewed duration time value associated with a particular content item.
Price discloses, wherein the predictive factor is triggered by at least one of (a) a day and time combination associated with a user behavior associated with a particular content item, and (b) partially viewed duration time value associated with a particular content item (column 13, line 27-47 discloses user interaction with the video program is observed and determining user interest for the video content (i.e. predictive factor for the video content in terms of user interest),  the time of day and day of the week when the user views the video program may be observed, user interactions may be observed and recorded as a part of the user preferences as additional factors to be considered by the content ranking module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Roberts, by teaching of predictive factor trigger by a day and time combination associated with a user behavior associated with a particular content, as taught by Price,  to use user behavior associated with content for deriving preference information to be used for content recommendation, as disclosed in Price, column 14, line 7-10.

Regarding claim 23, the method of claim 21,
Roberts further discloses, further comprising:
generating a candidate set of offers by determining the candidate set of offers to view one or more recorded content items available on the media device based, at least in part, on one or more predictive factors associated with the content including at least one or more of linear content, partially viewed content, over-the-top content, recorded asset content, content associated with a collection affinity value, or content associated with a genre affinity value (par. 0086 discloses watch list is updated with recorded media content instance, recorded on access device); and
selecting the candidate set of offers based on a variety metric associated with each offer of the candidate set of offers (par. 0032 discloses parameters that may be used to filter media content watch list data to generate a media content watch list may include, user identifiers, media content access device identifiers, media content type parameters, watch list data categories, contextual filter parameters, a user mood indicator, a user activity indicator, and any other parameters that may be used to selectively identify certain watch list data for inclusion in a media content watch list). 

Regarding claim 25, the method of claim 23,
Roberts further discloses, further comprising: 
receiving a user input associated with the presentation of the at least one offer via the user interface (par. 0024 a playback of a media content instance, which is represented in the media content watch list data, by a media content access device for experiencing by a user); 
updating one or more confidence values associated with the one or more predictive factors associated with the at least one offer based on the user input (par. 0024 In response to the playback of the media content instance, update the media content watch list data by, deleting data representing the media content instance from the media content list data, changing a priority level associated with the media content instance in the media content watch list data).

Regarding claim 26, the method of claim 21,
Roberts further discloses, wherein causing, via the user interface, the display of the offer to view the partially viewed content item, based on the predictive factor further comprises: 
providing for display of the user interface a user interface screen including at least one of a feed, a carousel, or a notification screen (par. 0115, fig. 12 discloses graphical data 1204 media content watch list).

Regarding claim 27, Roberts discloses, A system comprising: 
control circuitry configured to: 
determine that a content item was partially viewed (par. 0027 discloses when a media content instance is partially played back); 
in response to determining that the content item was partially viewed, boost a predictive factor associated with the content item (par. 0027, when a media content instance is partially played back, the priority level (i.e. predictive factor for user to finish watching the content item) of the media content instance may be upgraded (i.e. boosted) in the watch list data to bias placement of watch list data representing the media content instance forward in a media content watch list); 
decay, after the boosting, the predictive factor at a decay rate over a time period, wherein the time period begins when the partially viewed content item was partially viewed; and 
cause, via a user interface, a display of an offer to view the partially viewed content item, based on the predictive factor (par. 0027 next time the media content watch list is generated a user is more likely to notice the watch list data representing (i.e. display of offer or recommendation) the media content instance and choose to Roberts discloses, boosting the priority or rank of partially watched content for recommendation purpose, but Roberts does not disclose feature of decaying content priority at decay rate over a time period for recommendation purpose. 
Price in analogues art discloses, decaying, the predictive factor at a decay rate over a time period, wherein a time begins when the partially viewed content item was partially viewed (column 10, line 39-55 discloses decay rate is implemented, that may decrease a ranking assigned by half during one half-life based on publication time, i.e. decaying ranking or priority of content at a decay rate over a time period, though Price teaches calculating decay starting from publication time, one skilled in the art would be motivated to apply this teaching of decaying based on viewing time, as taught by and in combination of viewing time of partially viewed content of base art Roberts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts, by the teachings of decaying or reducing priority or ranking score associated with content at a decay rate over a time period, as taught by Price, to keep aggregation or recommendation of content up to date and determine staleness of the content item, as disclosed in Price, column 2, line 16-21 and column 10, line 40-44.
 
Regarding claim 28, Roberts in view of Price meets the claim limitations as set forth in claim 22.

Regarding claim 29, Roberts meets the claim limitations as set forth in claim 23.

Regarding claim 31, Roberts meets the claim limitations as set forth in claim 25.

Regarding claim 32, Roberts meets the claim limitations as set forth in claim 26.

Regarding claim 33, Roberts discloses, A non-transitory computer-readable medium storing instructions, wherein the instructions, when executed by one or more processors (see par. 0039), cause the one or more processors to perform:
determining that a content item was partially viewed (par. 0027 discloses when a media content instance is partially played back);
in response to determining that the content item was partially viewed, boosting a predictive factor associated with the content item (par. 0027, when a media content instance is partially played back, the priority level (i.e. predictive factor for user to finish watching the content item) of the media content instance may be upgraded (i.e. boosted) in the watch list data to bias placement of watch list data representing the media content instance forward in a media content watch list);
causing, via a user interface, a display of an offer to view the partially viewed content item, based on the predictive factor (par. 0027 next time the media content watch list is generated a user is more likely to notice the watch list data representing (i.e. display of offer or recommendation) the media content instance and choose to experience or finish experiencing the media content instance).
Roberts discloses, boosting the priority or rank of partially watched content for recommendation purpose, but Roberts does not disclose feature of decaying content priority at decay rate over a time period for recommendation purpose. 
Price in analogues art discloses, decaying, the predictive factor at a decay rate over a time period, wherein a time begins when the partially viewed content item was partially viewed (column 10, line 39-55 discloses decay rate is implemented, that may decrease a ranking assigned by half during one half-life based on publication time, i.e. decaying ranking or priority of content at a decay rate over a time period, though Price teaches calculating decay starting from publication time, one skilled in the art would be motivated to apply this teaching of decaying based on viewing time, as taught by and in combination of viewing time of partially viewed content of base art Roberts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts, by the teachings of decaying or reducing priority or ranking score associated with content at a decay rate over a time period, as taught by Price, to keep aggregation or recommendation of content up to date and determine staleness of the content item, as disclosed in Price, column 2, line 16-21 and column 10, line 40-44.
Regarding claim 34, Roberts in view of  Price meets the claim limitations as set forth in claim 22.
Regarding claim 35, Roberts meets the claim limitations as set forth in claim 23.
Regarding claim 37, Roberts meets the claim limitations as set forth in claim 25.
Regarding claim 38, Roberts meets the claim limitations as set forth in claim 26.

Claims 24, 30 and 36 are rejected under U.S.C. 103 as being unpatentable Roberts et al. (US 20110107374), in view of Price (US 9361373), in further view of Bagga et al. (US 20160142783).

Regarding claim 24, the method of claim 23,
Roberts in view of Price does not disclose, wherein generating a candidate set of offers to view content further comprises: 
determining a frequency of consumption rate based on user watching behavior associated with a series; and 
based on the frequency of consumption rate, determining the candidate set of offers associated with the content including at least one or more of over-the-top content or recorded asset content, the content further comprising a next episode in the series.
Bagga discloses, wherein generating a candidate set of offers to view content further comprises:
determining a frequency of consumption rate based on user watching behavior associated with a series (par. 0051 discloses, the frequency with which media assets associated with such attributes are watched at a particular user device to determine the amount of media asset lists and which media asset lists to display at the personalized media interface of such a user device, par. 0149 discloses if use has viewed all the episodes preceding the selected episode (i.e. frequency of consumption of episode in series being high);
based on the frequency of consumption rate, determining the candidate set of offers associated with the content including at least one or more of over-the-top content or recorded asset content, the content further comprising a next episode in the series (par. 0149 discloses if use has viewed all the episodes preceding the selected episode (i.e. frequency of consumption of episode in series being high), computing device identify that the episodes to be binge watched are limited to episodes that follow the currently selected episode, i.e. based frequency of watching episodes from series is high, determining the candidate set of offer to include next episode in the series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts in view of Price, by teachings of determining the frequency of consumption rate associated with a series and based on that offering next episode in the series, as taught by Bagga, to recommend content to users based on the users' past media consumption patterns and/or preferences, as disclosed in Bagga, par. 0017.

Regarding claim 30, Roberts in view of Price in further view of Bagga meets the claim limitations as set forth in claim 24.

Regarding claim 36, Roberts in view of Price in further view of Bagga meets the claim limitations as set forth in claim 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423